Case 1:19-cv-03619-VSB Document 26-3 Filed 06/18/19 Page 1 of 3




               Exhibit C
6/17/2019                             Administrators seek
                        Case 1:19-cv-03619-VSB            to return Steinmetz's
                                                        Document         26-3 mining
                                                                                Filedfirm06/18/19
                                                                                         BSGR to solvency
                                                                                                      Page- Reuters
                                                                                                               2 of 3




    COMMODITIES
    MARCH 7, 2018 / 1:02 PM / A YEAR AGO




    Administrators seek to return Steinmetz's mining ﬁrm BSGR to
    solvency




    LONDON (Reuters) - Administrators for BSG Resources (BSGR) said on Thursday they
    would work to return the mining ﬁrm to solvency and pay creditors in full after it voluntarily
    entered administration to protect it from legal disputes related to a project in Guinea.


    BSGR, the mining arm of billionaire Beny Steinmetz’s businesses, is caught up in a row linked
    to Guinea’s vast Simandou iron ore reserves. BSGR and Steinmetz deny any wrongdoing in the
    dispute.


    BSGR is also suing ﬁnancier George Soros for $10 billion in damages over lost contracts. Soros
    has sought to have the lawsuit dismissed. A judge put the case on hold in November.


    BSGR Director Dag Cramer told Reuters on Wednesday that going into administration was to
    protect the company against “any adverse or malicious development out of our control.”


    “It’s very, very simple. This is not a liquidation. This is not a bankruptcy. We have voluntarily
    put ourselves into administration,” he said.


    Cramer said he would stay on as director and the technical procedure would not aﬀect daily
    operations of subsidiaries or the ﬁrm’s determination to “go the distance” with arbitration

https://www.reuters.com/article/us-bsgr-lawsuit-administration/beny-steinmetzs-mining-firm-bsgr-enters-administration-to-protect-itself-idUSKCN1GJ2PT   1/7
6/17/2019                             Administrators seek
                        Case 1:19-cv-03619-VSB            to return Steinmetz's
                                                        Document         26-3 mining
                                                                                Filedfirm06/18/19
                                                                                         BSGR to solvency
                                                                                                      Page- Reuters
                                                                                                               3 of 3
    over Guinea.


    Accountancy and business advisory ﬁrm BDO said in a statement emailed on Thursday that its
    representatives in London and in Guernsey had been appointed by a court as joint
    administrators on March 6.


    “Our primary objective is to return BSGR to solvency and to ensure that all creditors will be
    paid in full,” BDO said.


    “If the company can be returned to solvency and continue as a going concern, the
    administration will end and the company will revert to the control of its directors,” it added.


    BSGR is a private ﬁrm registered in Guernsey whose subsidiaries include the Koidu diamond
    mine in Sierra Leone.


    A BSGR spokesman told Reuters that Steinmetz did not sit on BSGR’s board or have an
    executive role, but “is the beneﬁciary of the foundation that owns BSG Resources”.


    As part of international eﬀorts to improve transparency, Guinea’s government under President
    Alpha Conde, elected in 2010, launched a review of mining contracts signed before 2011.


    Within its review the West African nation investigated how BSGR obtained rights to the
    Simandou deposit, the world’s largest untapped iron ore reserves, in 2008.


    Anglo-Australian mining group Rio Tinto and BSGR have made legal claims against each other
    over the mining rights in Simandou.


    Reporting by Barbara Lewis; Editing by Alexander Smith and Edmund Blair
    Our Standards: The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




https://www.reuters.com/article/us-bsgr-lawsuit-administration/beny-steinmetzs-mining-firm-bsgr-enters-administration-to-protect-itself-idUSKCN1GJ2PT   2/7
